DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
2.	Applicant's arguments with respect to the rejections of claims 11-19 have been considered but are moot in view of the new grounds of rejection.  
          
Response to Amendment
3.	In response to the amendment, the rejection of claims 11-19 under 35 U.S.C. 112(b) is withdrawn.        
         
Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.
5.	Claim 11, 12, and 16-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fujitsu (360 Wrap-around Video Imaging Technology 01-2014, supplied with an IDS by Applicant on 03/27/2020) in view of Friedman (US Publication 2012/0140025).  
Regarding claim 11, Fujitsu discloses a method for displaying images of a camera system of a vehicle, comprising the following steps: 
displaying obstacles, detected using the camera system from surroundings of the vehicle, on a display device in a virtual three-dimensional space as virtual three-dimensional objects (Fujitsu, fig’s 1-4, pages 3-4, capturing images with multi-angle cameras and presenting 3D view of vehicle’s surrounding; driver can see peoples, objects, and cars behind, and on both sides of the vehicle); and
covering the virtual three-dimensional objects and/or the virtual three-dimensional space using textures which are generated by the camera system (Fujitsu, fig’s 4 and 5, page 4, synthesizing a virtual 3D model for projection of video images in a mesh form).
Fujitsu discloses covering the virtual three-dimensional objects and/or the virtual three-dimensional space using textures which are generated by the camera system but does not explicitly disclose establishing, based on a selection criteria, whether the virtual objects and/or the virtual space: (i) are covered using textures which are generated by the camera system, or (ii) are covered using at least one predefined texture. 
Friedman discloses establishing, based on a selection criteria, whether the virtual objects and/or the virtual space: (i) are covered using textures which are generated by the camera system, or (ii) are covered using at least one predefined texture (Friedman, para. 0026, user can select a color, shading, or surface texture associated with the three-dimensional graphical object in the modified video content; the selection can be seen as user selection option/choice/preference of either camera-generated texture or color or shading as “predefined texture”).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Friedman’s features of selecting texture painting modes when processing 3D images into Fujitsu’s invention because doing so would enhance user’s driving experience by allowing user to quickly and effectively identify obstacles and evaluate surrounding environment.
  
Regarding claim 12, Fujitsu-Friedman discloses the method as recited in claim 11, further comprising the following step: establishing, based on the selection criterion, whether the textures provided for covering the virtual three-dimensional objects and/or the virtual three-dimensional space are processed using a predefined filter (Woo, para. 0012, perform a texture filtering based on the determined texture filtering mode).
The motivation and obviousness arguments are the same as claim 11.

Regarding claim 16, Fujitsu-Friedman discloses the method as recited in claim 11, wherein the selection criterion is a user input (Friedman, para. 0026, user can select a color, shading, or surface texture associated with the three-dimensional graphical object in the modified video content; the selection can be seen as user selection option/choice/preference of either camera-generated texture or color or shading as “predefined texture”).


Regarding claim 17, Fujitsu-Friedman discloses the method as recited in claim 11, wherein the selection criterion includes a successful recognition of a parking space and/or an activation of a parking assistance system (Fujitsu, fig. 1, page 2, as used in parking assistance system).

Regarding claims 18 and 19, these claims comprise limitations substantially the same as claim 11; therefore they are rejected by similar rationale.

6.	Claims 11, 12, and 16-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Esparza-Garcia (3D Reconstruction for Optimal Representation of Surroundings in Automobile HMIs, 2015) in view of Friedman (US Publication 2012/0140025).   
Regarding claim 11, Esparza-Garcia discloses a method for displaying images of a camera system of a vehicle, comprising the following steps: 
displaying obstacles, detected using the camera system from surroundings of the vehicle, a display device in a virtual three-dimensional space as virtual three-dimensional objects (Esparza-Garcia, fig. 2.3, pages 21-24, display obstacles detected by cameras in a 360-degree environment) ; and
covering the virtual three-dimensional objects and/or the virtual three-dimensional space using textures which are generated by the camera system (see                                        Esparza-Garcia, fig‘s 6-2, 6.3, 6.4, and pages 123-152, providing mesh construction, image projection and depth enhancement by the camera system).
Esparza-Garcia discloses covering the virtual three-dimensional objects and/or the virtual three-dimensional space using textures which are generated by the camera system but does not explicitly disclose establishing, based on a selection criteria, whether the virtual objects and/or the virtual space: (i) are covered using textures which are generated by the camera system, or (ii) are covered using at least one predefined texture. 
Friedman discloses establishing, based on a selection criteria, whether the virtual objects and/or the virtual space: (i) are covered using textures which are generated by the camera system, or (ii) are covered using at least one predefined texture (Friedman, para. 0026, user can select a color, shading, or surface texture associated with the three-dimensional graphical object in the modified video content; the selection can be seen as user selection option/choice/preference of either camera-generated texture or color or shading as “predefined texture”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Friedman’s features of selecting texture filtering modes when processing 3D images into Esparza-Garcia’s invention because doing so would enhance user’s driving experience by allowing user to quickly and effectively identify obstacles and evaluate surrounding environment. 

Regarding claim 12, Esparza-Garcia-Friedman discloses the method as recited in claim 11, further comprising the following step: establishing, based on the selection criterion, whether the textures provided for covering the virtual three-dimensional objects and/or the virtual three-dimensional space are processed using a predefined filter (Woo, para. 0012, perform a texture filtering based on the determined texture filtering mode).
The motivation and obviousness arguments are the same as claim 11.

Regarding claim 16, Esparza-Garcia-Friedman discloses the method as recited in claim 11, wherein the selection criterion is a user input (Friedman, para. 0026, user can select a color, shading, or surface texture associated with the three-dimensional graphical object in the modified video content; the selection can be seen as user selection option/choice/preference of either camera-generated texture or color or shading as “predefined texture”).
The motivation and obviousness arguments are the same as claim 11.

Regarding claim 17, Esparza-Garcia-Friedman discloses the method as recited in claim 11, wherein the selection criterion includes a successful recognition of a parking space and/or an activation of a parking assistance system (Esparza-Garcia, section 5.3, page 119, as used in parking lot guidance).

Regarding claims 18 and 19, these claims comprise limitations substantially the same as claim 11; therefore they are rejected by similar rationale.

7.	Claims 13 and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Esparza-Garcia-Friedman, as applied to claims 11 and 12 above, in view of Griffin (US Patent 4,897,719).
Regarding claim 13, Esparza-Garcia-Friedman discloses the method as recited in claim 12, but does not discloses wherein the predefined filter includes a gray shading.
Griffin discloses wherein the predefined filter includes a gray shading (Griifin, see Abstract, visual data, detected by the camera, are processed to locate image boundaries, to filter noise, to enhance the boundary, to provide linkage boundary information, to provide texture data, and to provide shades of gray data to the computer in a condensed form).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Griffin’s features of filtering images with gray shade into Esparza-Garcia’s invention for enhancing user’s viewing experience by enhancing image visualization.

Regarding claim 14, Esparza-Garcia-Friedman discloses the method as recited in claim 11, wherein the predefined texture is a predefined brightness curve of the virtual three-dimensional objects (see Esparza-Garcia, fig’s 6.2 and 6.3 blue color emphasize brightness curve of the vehicle), but does not explicitly disclose wherein the predefined texture depict only a contour and/or outer surfaces of the objects.
Griffin discloses wherein the predefined texture depict only a contour and/or outer surfaces of the objects (Griifin, see Abstract, visual data, detected by the camera, are processed to locate image boundaries, to filter noise, to enhance the boundary, to provide linkage boundary information, to provide texture data, and to provide shades of gray data to the computer in a condensed form).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Griffin’s features of filtering images with gray shade into Esparza-Garcia’s invention for enhancing user’s viewing experience by enhancing image visualization.

8.	Claim 15 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Esparza-Garcia-Friedman, as applied to claim 11 above, in view of Ikeda et al. (US Publication 2012/0296523, hereinafter Ikeda).
Regarding claim 15, Esparza-Garcia-Friedman discloses the method as recited in claim 11, but does not discloses wherein all virtual three-dimensional objects are highlighted by a framing on the display device.
Ikeda discloses wherein all virtual three-dimensional objects are highlighted by a framing on the display device (Ikeda, para. 0060, the highlighted display of the obstacles may be provided by framing the obstacle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ikeda’s features of filtering images with gray shade into Esparza-Garcia’s invention for enhancing user’s viewing experience by enhancing image visualization.

9.	Claims 13 and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fujitsu-Friedman, as applied to claims 11 and 12 above, in view of Griffin (US Patent 4,897,719).
Regarding claim 13, Fujitsu-Friedman discloses the method as recited in claim 12, but does not discloses wherein the predefined filter includes a gray shading.
Griffin discloses wherein the predefined filter includes a gray shading (Griifin, see Abstract, visual data, detected by the camera, are processed to locate image boundaries, to filter noise, to enhance the boundary, to provide linkage boundary information, to provide texture data, and to provide shades of gray data to the computer in a condensed form).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Griffin’s features of filtering images with gray shade into Fujitsu-Friedman’s invention for enhancing user’s viewing experience by enhancing image visualization.

Regarding claim 14, Fujitsu-Friedman discloses the method as recited in claim 11, wherein the predefined texture is a predefined brightness curve of the virtual three-dimensional objects (see Fujitsu, fig’s 1 and 5, color emphasizes brightness curve of the vehicle), but does not explicitly disclose wherein the predefined texture depict only a contour and/or outer surfaces of the objects.
Griffin discloses wherein the predefined texture depict only a contour and/or outer surfaces of the objects (Griifin, see Abstract, visual data, detected by the camera, are processed to locate image boundaries, to filter noise, to enhance the boundary, to provide linkage boundary information, to provide texture data, and to provide shades of gray data to the computer in a condensed form).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Griffin’s features of filtering images with gray shade into Fujitsu-Friedman’s invention for enhancing user’s viewing experience by enhancing image visualization.

10.	Claim 15 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Fujitsu-Friedman, as applied to claim 11 above, in view of Ikeda et al. (US Publication 2012/0296523, hereinafter Ikeda).
Regarding claim 15, Fujitsu-Friedman discloses the method as recited in claim 11, but does not discloses wherein all virtual three-dimensional objects are highlighted by a framing on the display device.
Ikeda discloses wherein all virtual three-dimensional objects are highlighted by a framing on the display device (Ikeda, para. 0060, the highlighted display of the obstacles may be provided by framing the obstacle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ikeda’s features of filtering images with gray shade into Fujitsu-Friedman’s invention for enhancing user’s viewing experience by enhancing image visualization.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/Primary Examiner, Art Unit 2484